DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 01/21/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2009/0099093 A1).
Hantash taught, at the abstract, peptide tyrosinase inhibitors for their use in the reduction of skin pigmentation. Methods were taught for the treatment of skin, comprising topically administering a peptide comprising, or substantially identical to, SFLLRN (e.g., the amino acid F is phenylalanine). Administration of the peptide inhibited tyrosinase sufficiently to inhibit melanin synthesis (e.g., decreasing melanin index) and to lighten skin pigmentation (e.g., skin whitening) [0039, 0042, 0051, 0067, 0113]. Effective amounts were taught [0113, claim 27].

The prior art disclosed methods to whiten skin comprising application, to the skin, of effective amounts of peptide tyrosinase inhibitors containing D-phenylalanine [0037, 0039, 0042, 0054, 0059]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Hantash reads on claims 1-3, 11 and 14-15.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant argued that Hantash differs from the present invention in that in the present invention, the D-amino acid is administered, whereas in Hantash, a peptide is administered.
The Examiner responds that the claims are drawn to at least one D-amino acid (e.g., D-phenylalanine). Hantash taught sequences of amino acids, where the sequence contained one or more bound D-phenylalanine, up to a sequence identity of at least 99 percent [claims 30-31 and at 0037, 0054, 0058-59 and 0069]. As the claims are drawn to at least one amino acid, the claims do not exclude sequences of bound amino acids. The claims do not exclude the teachings of Hantash.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.